DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 12/26/20.  At this point claims 1, 13, and 23 have been amended and claims 6 and 20 have been cancelled. Thus, claims 1-5, 7-19 and 21-25 are pending in the instant application.
	The instant application having Application No.  15/719,977 has a total of  23 claims pending in the application, there are  3  independent claims and  20 dependent  claims, all of which are ready for examination by the examiner.

   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 13-19 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayasena (US 2019/0018800 A1) in view of Ali (US 2012/0110236 A1). 

As per claim 13, Jayasena discloses at least one non-transitory computer-readable medium comprising a set of instructions that, in response to being executed by a processor circuit, cause the processor circuit to: receive a memory transaction request from a shared virtual memory (SVM) device [Note the shared virtual memory device is the accelerator] (See Fig. 1)  at an input/output memory management unit (IOMMU) [IOMMU 125 in Fig. 1] (See Fig. 1), the memory transaction request comprising an address associated with a memory page in an SVM utilized by the SVM device [Note the accelerator is used to request access to memory ] (See par. [0013])) 
determine the memory transaction request includes a translation request and is associated with a write request [Note the memory transaction can be a read, write or refresh] (See par. [0018]) 
identify a translation entry associated with the memory transaction request in a cache, the translation entry comprising a permission set,  [Note the translations are associated with permissions] (See par. [0013] and par. [0038])
identify whether the memory page associated with the memory transaction request is executable based on the permission set [Note the translations are associated with permissions] (See par. [0013] and par. [0038])
 	generate a translation completion with read and write access when the memory page associated with the memory transaction request is not executable (See Fig. 5 par. [0038-0044])
 and generate a translation completion with read-only access when the memory page associated with the memory transaction request is executable (See Fig. 5 par. [0038-0044]).
However, the Jayasena reference does not explicitly teach the translation entry comprising a set of bits and each permission in the permission set comprising a subset of the set of bits.
	The Ali reference teaches it is conventional to have the translation entry comprising a set of bits and each permission in the permission set comprising a subset of the set of bits. (paragraph 8, where there are multiple fields, or groups of bits, that represent: a physical page number (PPN) 302, a page accessed bit (A) 304, a user permission bit (U) 306, an execute permission bit (X) 308, a write permission (W) bit 310, a read permission (R) bit 312)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Jayasena reference to have the translation entry comprising a set of bits and each permission in the permission set comprising a subset of the set of bits, as taught by the Ali reference.
The suggestion/motivation for doing so would have been to indicate different permissions in the permission set of the page table entries.  (Ali, paragraph 8)
Therefore it would have been obvious to combine the Jayasena and Ali references for the benefits shown above to obtain the invention as specified in the claim.

As per claim 14, the combination of Jayasena and Ali teaches claim 13.  Jayasena discloses the IOMMU comprising an IOMMU cache with at least one translation entry associated with a previous memory transaction between the IOMMU and the SVM device [Note the accelerators and TLB cache] (See par. [0033]).

As per claim 15, the combination of Jayasena and Ali teaches claim 13.  Jayasena discloses comprising instructions that, in response to being executed by the processor circuit, cause the processor circuit to identify whether the memory page associated with the memory transaction request is executable based on the IOMMU cache [Note the TLB and controllers in Fig. 1 and par. [0033)] (See par. [0033]).

As per claim 16, the combination of Jayasena and Ali teaches claim 13.  Jayasena discloses comprising instructions that, in response to being executed by the processor circuit, cause the processor circuit to identify whether the memory page associated with the memory transaction request is executable based on one or more page table walks [Note the TLB performs the page table walk] (See par. [0033])

As per claim 17, the combination of Jayasena and Ali teaches claim 13.  Jayasena discloses comprising the SVM device [Note the hardware accelerators in Fig. 1], the SVM device comprising a device cache with at least one translation entry associated with a previous memory transaction between the IOMMU and the SVM device [Note the translation and TLB between the IOMMU and accelerator in Fig. 1] (See par. [0012-0013] and [0018]).

As per claim 18, the combination of Jayasena and Ali teaches claim 13.  Jayasena discloses the memory transaction request comprising an address type field to indicate whether the address associated with the memory page in the SVM is translated or untranslated [Note the types of access are indicated by read, write, etc… the metadata incudes the fields] (See par. [0025]).

As per claim 19, the combination of Jayasena and Ali teaches claim 18. Jayasena discloses the memory transaction request comprising a header that includes the address type field [Note the metadata incudes the information about the types] (See par. [0025]).

As per claim 21, the combination of Jayasena and Ali teaches claim 13.  Jayasena discloses comprising a central processing unit (CPU), the CPU and the SVM device to utilize the SVM [Note the CPU as disclosed in par. [0014] also note the SVM is the accelerator as shown in Fig. 1] (See par. [0014]).

As per claim 22, the combination of Jayasena and Ali teaches claim 13.  Jayasena discloses the one or more SVM device comprising one or more of a hardware accelerator [Note the accelerator in Fig. 1], a graphics processing unit (GPU), a field programmable gate array (FPGA), a system on chip (SOC), a speech processing unit (SPU), an input/output (I/O) device, a digital signal processor (DSP), or an application-specific integrated circuit (ASIC) [Note that par. [0014] also discloses a CPU, GPU, ASIC, and FPGA] (See par. [0014]).

As per claim 23, claim 13 is taken as exemplary of claim 23.  Therefore, claim 23 is rejected under the same rationale as claim 13.

As per claim 24, the combination of Jayasena and Ali teaches claim 23.  Jayasena discloses comprising sending the translation completion with read and write access to the SVM device when the memory page associated with the memory transaction request is not executable (See Fig. 5 step 525 ).

As per claim 25, the combination of Jayasena and Ali teaches claim 23.  Jayasena discloses comprising sending the translation completion with read-only access to the SVM device when the memory page associated with the memory transaction request is executable [Note step 540 in Fig. 5] (See Fig. 5).

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasena (US 2019/0018800 A1) in view of Kaminski (US 2011/0161620 A1) and Ali (US 2012/0110236 A1).

As per claim 1, Jayasena discloses an apparatus for control flow protection, the apparatus comprising: 
memory comprising instructions [Memory 110 in Fig. 1] (See Fig 1 and par. [0012]); 
an input/output memory management unit (IOMMU) to couple to a shared virtual memory (SVM) to at least one SVM device, IOMMU comprising circuitry coupled to the memory, [IOMMU 125 in Fig. 1, also note that the shared virtual memory is the accelerator] (See Fig. 1), to: [Note the logical paths and circuitry in Fig. 1, requested access is sent via the signals as mentioned in par. [0021]] receive a memory access request from a one of the at least one SVM devices [Note the shared virtual memory device is the accelerator, also note in Fig.1 and as mentioned in par. [0021] how requests are sent to and from the accelerator and par. [0022] describes how the requests are processed] (See Fig. 1), the memory access request comprising a type of a plurality of types of memory access requests [Note the accelerator is used to request access to memory] (See par. [0013]))
determine whether the type of the memory access request is a write request
[Note par. [0044] shows that in steps 535 and 540 a determination is made as to whether the access request is a read or write request] (See par. [0044])
identify a translation entry associated with the memory access request in a cache, the translation entry comprising a permission set [Note the translations are associated with permissions] (See par. [0013] and par. [0038]) 
determine whether a memory page associated with the memory access request is executable based on the permission set [Note the translations are associated with permissions] (See par. [0013] and par. [0038])
and perform the memory access request based on a determination that the type of the memory access request is a write request [Note par. [0044] has a request performed based on if the request is a write] (See Fig. 5 par. [0038-0044]) and a determination that a memory page associated with the memory access request is executable [Note the translations are associated with permissions] (See par. [0013] and par. [0038]).
Jayasena is silent on teaching generate an access request fault based on a determination that the type of the memory access request is a not write request and a determination that a memory page associated with the memory access request is not executable; and the translation entry comprising a set of bits and each permission in the permission set comprising a subset of the set of bits.
Kaminski discloses generate an access request fault based on a determination that the type of the memory access request is not a write request and a determination that a memory page associated with the memory access request is executable not executable [Note par. [0099] the page fault is generated when a memory access is trying to perform a request that is not allowed] (See par. [0099]).
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to combine the teachings of Jayasena with generate an access request fault based on a determination that the type of the memory access request is not a write request and a determination that a memory page associated with the memory access request is not executable as taught by Kaminski.
The motivation for doing so would have been to have flexibility in handling faults [suspend processing etc..] (See par. [0100]).
However, the Jayasena and Kaminski references does not explicitly teach the translation entry comprising a permission set, the translation entry comprising a set of bits and each permission in the permission set comprising a subset of the set of bits.
	The Ali reference teaches it is conventional to have the translation entry comprising a set of bits and each permission in the permission set comprising a subset of the set of bits. (paragraph 8, where there are multiple fields, or groups of bits, that represent: a physical page number (PPN) 302, a page accessed bit (A) 304, a user permission bit (U) 306, an execute permission bit (X) 308, a write permission (W) bit 310, a read permission (R) bit 312)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Jayasena and Kaminski references to have wherein the translation entry comprising a set of bits and each permission in the permission set comprising a subset of the set of bits, as taught by the Ali reference.
The suggestion/motivation for doing so would have been to indicate different permissions in the permission set of the page table entries.  (Ali, paragraph 8)
Therefore it would have been obvious to combine the Jayasena, Kaminski and Ali references for the benefits shown above to obtain the invention as specified in the claim.

As per claim 2, the combination of Jayasena, Kaminski, and Ali teach claim 1. Jayasena discloses each permission in the permission set to allow or restrict a type of the plurality of types of memory access requests [Note the permission for the access to a memory address] (See Fig. 4 and par. [0034]).

As per claim 3, the combination of Jayasena, Kaminski, and Ali teach claim 1. Jayasena discloses the set of permissions comprising one or more of a read permission, a write permission, and an execute permission [Note the permission for reads, writes and other requests] (See par. [0013] and par. [0025]).

As per claim 4, the combination of Jayasena, Kaminski, and Ali teach claim 1. Jayasena discloses the IOMMU comprising the cache [Note the caches and TLB] (See par. [0016]).

As per claim 5, the combination of Jayasena, Kaminski, and Ali teach claim 1. Jayasena discloses the cache comprising a translation lookaside buffer (TLB) [Note TLB 155 in Fig. 1] (See Fig. 1 and par. [0016]).

As per claim 7, the combination of Jayasena, Kaminski, and Ali teach claim 1. Jayasena discloses comprising one or more registers, contents of the one or more registers to activate the circuitry [Note the memory controllers 130 and 145 activates the logic] (See Fig. 1).

As per claim 8, the combination of Jayasena, Kaminski, and Ali teach claim 1. Jayasena discloses the one or more SVM device comprising one or more of a hardware accelerator [Note the accelerator in Fig. 1], a graphics processing unit (GPU), a field programmable gate array (FPGA), a system on chip (SOC), a speech processing unit (SPU), an input/output (I/O) device, a digital signal processor (DSP), or an application-specific integrated circuit (ASIC) [Note that par. [0014] also discloses a CPU, GPU, ASIC, and FPGA] (See par. [0014]).

As per claim 9, the combination of Jayasena, Kaminski, and Ali teach claim 1. Jayasena discloses the memory access request comprising a virtual address [Note the virtual page address] (See par. [0008]).

As per claim 10, the combination of Jayasena, Kaminski, and Ali teach claim 9.  Jayasena discloses the instructions when executed by the circuity cause the circuitry to identify the translation entry associated with the memory access request in the cache based on the virtual address [Note the virtual page address] (See par. [0008]).

As per claim 11, the combination of Jayasena, Kaminski, and Ali teach claim 1.  Jayasena discloses the instructions when executed by the circuity cause the circuitry to signal an exception handler of the access request fault when the permission set restricts the type of the memory access request [Note the restriction/negative acknowledgment which leads to an exception] (See par. [0034]: “…If the accelerator is not permitted to access the physical page, the host processor returns an error message (at block 440).  The error message can include a negative acknowledgment or an exception.  If the accelerator is permitted to access the physical page, the method 400 flows to block 445”).

As per claim 12, the combination of Jayasena, Kaminski, and Ali teach claim 11.  Jayasena discloses the exception handler comprised in an operating system (OS) [Note how the OS is used to allocated requests to memory] (See par. [0033]), the exception handler to terminate the memory access request [Note how the request is terminated when permission is not given and an exception happens] (See par. [0042] and step 530 in Fig. 5).

   2.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
Applicant’s arguments (see pages 8-13 of the remarks) with respect to the rejection(s) of claim(s) 13-19 and 21-25, and claims 1-5 and 7-12 under 35 USC 103 have been fully considered and are not persuasive.  
Applicant argues (see pages 9-10) that ‘Ali does not teach "a translation entry associated with the memory access request in a cache, the translation entry comprising a set of bits and each permission in the permission set comprising a subset of the set of bit" (emphasis added)’.   The Examiner respectfully disagrees with this argument.  The Examiner notes the Ali reference teaches (paragraph 8) a permission set with multiple fields, or groups of bits, that represent: a physical page number (PPN) 302, a page accessed bit (A) 304, a user permission bit (U) 306, an execute permission bit (X) 308, a write permission (W) bit 310, a read permission (R) bit 312.  The Ali reference also teaches the use of caches (paragraph 66) within its processing system.   Thus, the Ali reference teaches (paragraph 8) the use of a TLB (i.e. an address translation cache) to store translations to make the translations faster and uses this TLB in addition to the page tables that are located in RAM.   The Examiner further notes the Jayasena reference discusses (see paragraph 13) the use of permissions and a TLB to determine if an accelerator is allowed to access a physical address.  Jayasena also discusses (paragraph 22) accessing a cache line based on the physical address provided.   Thus, clearly both Ali and Jayasena are describing a translation entry associated with a memory access request in a cache, as both would check a cache before traversing other storage devices within the computing system.   Thus, the combination of the Jayasena and Ali references teaches the limitations of "a translation entry associated with the memory access request in a cache, the translation entry comprising a set of bits and each permission in the permission set comprising a subset of the set of bits" as further clarified in the rejections above.    Lastly, the Examiner notes the limitation of “a translation entry associated with the memory access request in a cache” could be grammatically read in a manner where the translation entry could be in a cache, and not necessarily the memory access request would be in a cache, as argued, and thus would be taught by both references noted above as they both teach the use of a TLB (i.e. address translation cache).  
Applicant argues (see pages 10-11) that ‘the device of Jayasena cannot be reconfigured to correspond to the element of claim 1 as alleged without changing the principles of operation of Jayasena and also rendering Jayasena unsuitable for its intended purpose.’.   The Examiner respectfully disagrees with this argument.  The Examiner notes the Ali reference teaches (paragraph 8) a permission set with multiple fields, or groups of bits, that represent: a physical page number (PPN) 302, a page accessed bit (A) 304, a user permission bit (U) 306, an execute permission bit (X) 308, a write permission (W) bit 310, a read permission (R) bit 312.  The Ali reference also teaches the use of caches (paragraph 66) within its processing system.   Thus, the Ali reference teaches the use of a TLB (i.e. an address translation cache) to store translations to make the translations faster and uses this TLB in addition to the page tables that are located in RAM.   The Examiner further notes the Jayasena reference discusses (see paragraph 13) the use of permissions and a TLB to determine if an accelerator is allowed to access a physical address.  Jayasena also discusses (paragraph 22) accessing a cache line based on the physical address provided.   Thus, as shown in the citations above, the Ali and Jayasena reference both teach a TLB and permissions.  The Ali reference further discusses a permission set with subsets of bits for different types of actions.   Thus, it would be obvious to modify the permission set of Jayasena with particular permission subsets of the Ali reference and provide different permissions for different type of actions as discussed in paragraph 8 of Ali.  
Applicant argues (see page 12-13) that ‘the device of Jayasena cannot be reconfigured to correspond to the element of claim 1 as alleged without changing the principles of operation of Jayasena and also rendering Jayasena unsuitable for its intended purpose.’.   The Examiner respectfully disagrees with this argument.  The Examiner notes the Ali reference teaches (paragraph 8) a permission set with multiple fields, or groups of bits, that represent: a physical page number (PPN) 302, a page accessed bit (A) 304, a user permission bit (U) 306, an execute permission bit (X) 308, a write permission (W) bit 310, a read permission (R) bit 312.  The Ali reference also teaches the use of caches (paragraph 66) within its processing system.   Thus, the Ali reference teaches the use a TLB (i.e. an address translation cache) to store translations to make the translations faster and uses this TLB in addition to the page tables that are located in RAM.   The Examiner further notes the Jayasena reference discusses (see paragraph 13) the use of permissions and a TLB to determine if an accelerator is allowed to access a physical address.  Jayasena also discusses (paragraph 22) accessing a cache line based on the physical address provided.   Thus, as shown in the citations above, the Ali and Jayasena reference both teach a TLB and permissions.  The Ali reference further discusses a permission set with subsets of bits for different types of actions.   Thus, it would be obvious to modify the permission set of Jayasena with particular permission subsets of the Ali reference and provide different permissions for different type of actions as discussed in paragraph 8 of Ali.  
The arguments pertaining to claims 13, 23, and the dependent claims are commensurate in scope with the arguments above, and thus the Examiner notes the responses to the arguments above.  

   3.  CLOSING COMMENTS
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-5, 7-19, and 21-25 have received a second action on the merits and are subject of a second action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137